DETAILED ACTION
Status of the Claims
	Claims 1-12, 15-18, 22-27 and 29-33 are pending in the instant application. Claims 25-27 and 29-33 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-12, 15-18 and 22-24 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant is hereby notified that the Examiner assigned to your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner IVAN A. GREENE (Art Unit 1619, (571)270-5868).

Priority
	The U.S. effective filing date has been determined to be 07/31/2015, the filing date of the U.S. Provisional Application No. 62/199,455. 
Claim Objections
	Claim 2 is objected to because of the following informalities:  Claim 2 recites “the nanostructures more slowly release that the release of the plurality of therapeutic agents from the nanostructures” in lines 3-4. The word “that” in line 3 should be “than”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-12, 15-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Design and Evaluation of a PEGylated Lipopeptide Equipped with Drug-Interactive Motifs as an Improved Drug Carrier,” 20141; The AAPS Journal, Vol. 16, No. 1, pp. 114-124) in view of Dalgleish (“Rationale for combining immunotherapy with chemotherapy,” 2015; Future Medicine Ltd.; Immunotherapy, Vol. 7, Iss. 3,  pp. 309-316), Mautino et al. (“Abstract 491: NLG919, a novel indoleamine-2,3-dioxygenase (IDO)-pathway inhibitor drug candidate for cancer therapy,” Proceedings of the AACR 104th Annual Meeting 20132); Liu et al. (“Micelle-like nanoassemblies based on polymer-drug conjugates as an emerging platform for drug delivery,” 2012, Informa UK, Ltd.; Expert Opinion on Drug Deliver, Vol. 9, No. 7, pp. 805-822); Selleck (https://www.selleckchem.com/products /nlg919.html; 4/5/2014) and Hu et al. (“Biodegradable amphiphilic polymer-drug conjugate micelles,” 2009, Informa UK, Ltd.; Expert Opinion on Drug Deliver, Vol. 6, No. 10, pp. 1079-1090).
Applicants Claims
	Applicant claims a formulation, comprising: a carrier agent comprising a plurality of amphiphilic compounds, wherein each of the amphiphilic compounds is formed by conjugating a hydrophobic immunotherapy agent with a hydrophilic compound, the amphiphilic compounds of the carrier agent further comprising an interactive domain comprising at least one interactive moiety which interacts with a therapeutic agent different from the hydrophobic immunotherapy agent, wherein the plurality of the amphiphilic compounds self-assemble into nanostructures into which a plurality of the therapeutic agents may be loaded and wherein the hydrophobic immunotherapy agent is conjugated to the hydrophilic compound via a linkage which is labile in vivo, the linkage being selected so that the hydrophobic immunotherapy agent is released in vivo from the plurality of amphiphilic compounds of the nanostructures in a predetermined manner relative to the release of the plurality of the therapeutic agents from the nanostructures (instant claim 1).

Elected Species: Applicant’s election of: (1) NLG-919 as the immunotherapy agent, (2) polyalkylene oxide as the hydrophilic polymer, (3) a fluorenylmethyloxycarbonyl group in the interactive domain (i.e. drug-interactive group), and (4) paclitaxel as the therapeutic agent.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            Zhang et al. teaches a carrier agent formed by conjugating a hydrophobic domain (oleic acid) with polyethylene glycol (a species of polyalkylene oxide) as a hydrophilic compound to form an amphiphilic compound, the amphiphilic compound further comprising an interactive domain comprising at least one interactive moiety 9-fluorenylmethoxycarbonyl (Fmoc) which interacts with a therapeutic agent (see entire document, especially Figure 1 and page 118), where the therapeutic agent is paclitaxel, a chemotherapy agent (abstract)(instant claim 1, a carrier agent & therapeutic agent; instant claims 3-9, 16-18, 22). Given that the 
	Regarding  the claim that “the at least one interactive moiety interacts with the therapeutic agent via π-π stacking, hydrophobic interaction or hydrogen-bonding.” (instant claim 11), Zhang et al. teaches that “It has been reported that intermolecular π–π stacking between aromatic rings can effectively cause fluorescence quenching through energy transfer (21). Our data suggest a role of Fmoc/PTX π–π stacking in the carrier/PTX interaction.” (p. 119, col. 2, lines 16-20; Figure 3). Zhang et al. further teaches that “Several mechanisms are likely to be involved in the interactions between the carrier and PTX including hydrophobic/hydrophobic interaction and hydrogen bonding. The Fmoc/PTX π–π stacking shall also contribute significantly to the carrier/PTX interactions as supported by the data from the fluorescence quenching study (Fig. 3).” (p. 123, col. 1, lines 26-31).
	Regarding the claimed drug loading capacity (instant claim 12), Zhang et al. teaches that “Compared with an analogue without carrying a Fmoc motif, PEG5000-(Fmoc-OA)2 demonstrated a lower value of critical micelle concentration and three-fold increases of loading capacity for paclitaxel (PTX).” (abstract), and teaches a drug loading capacity (DLC - %) of 15.19 & 11.84 (p. 119, Table 1).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Zhang et al. is that Zhang et al. does not expressly teach: (1) the carrier includes conjugation of a hydrophobic immunotherapy agent, specifically NLG-919; (2) or that the hydrophobic immunotherapy agent is conjugated to the hydrophilic compound via a linkage which is labile in vivo, and selected so that the hydrophobic immunotherapy agent is released in vivo from the plurality of amphiphilic compounds of the nanostructure in a predetermined manner relative to release of the therapeutic agents (i.e. paclitaxel) (instant claim 1), and wherein the hydrophobic immunotherapy agent is released in vivo from the plurality of amphiphilic compounds of the nanostructures more slowly than the release of the plurality of the therapeutic agents (i.e. the paclitaxel is released more slowly than the amphiphilic carrier conjugated NLG-919).
	Zhang et al. does not teach the conjugation of a hydrophobic immunotherapy agent with the hydrophilic compound. However, Dalgleish teaches that immunostimulation via immunotherapy can increase the response of cancer to modalities such as chemotherapy, and thus that chemotherapy and immunotherapy should be used together (see entire document, especially title, abstract, and NLG919 is a potent IDO pathway inhibitor suitable for immunostimuation for immunotherapy of cancer (page 2). It would have therefore been obvious to administer NLG919 together with the paclitaxel-containing anticancer composition of Zhang. 
	Liu et al. teaches that micelle-like nanoassemblies based on polymer-drug conjugates as an emerging platform have the potential to achieve medical treatments with enhanced therapeutic effect (abstract). Liu et al. particularly teaches that when hydrophobic low molecular weight drugs are attached to water-soluble polymers through biodegradable or cleavable bonds, polymer--drug conjugates are obtained. Due to the amphiphilicity, the polymer-drug conjugates can self-assemble into micelles or micelle-like nanoassemblies (page 806). This is because water-insoluble drugs directly conjugated to water-soluble polymers can be served as the hydrophobic core of micelles (page 806). Selleck teaches that NLG919 is slightly soluble or insoluble (page 2). Given that the composition of Zhang et al. is already a micelle-forming amphiphile with a hydrophobic domain conjugated to a hydrophilic domain (Figure 1), it would have been obvious to one of ordinary skill in the art at the time of invention to conjugate NLG919 rather than oleic acid to the PEG hydrophilic domain to form the hydrophobic domain while also providing immunostimulatory capability.

drug release cannot be avoided for them because of their dynamic instability. To overcome burst release, it was proposed that drug molecules be chemically combined to an amphiphilic copolymer chain to form a polymer–drug conjugate. As the drug may lose its medical activity in its conjugated state and can restore its medicine activity after being released in its pristine form from the conjugate, this polymer–drug conjugate may be considered as a ‘polymeric prodrug’. In fact, the concept of ‘polymeric prodrug’ was first proposed by Ringsdorf in 1975. In Ringsdorf′s original model, water-soluble macromolecular carriers with functional groups along the backbone were chosen for attaching drugs or spacers. Drug molecules are bound to a macromolecule through a spacer, which can incorporate a predetermined breaking point to ensure release of the drug at the site of interest. Since then, polymer–drug conjugates have become a fast-growing field.” [emphasis added](p. 1080, col. 1, last paragraph). And further that: “As the polymer backbone is non-biodegradable, the polymer–drug linker is critical for drug release and needs a special design to ensure cleavage at a pointed site and in a desired manner.” (p. 1080, col. 2, lines 14-17). Accordingly, the concept of a predetermined release point based on the linker was well-known in this art before 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce amphiphilic compound micelle or micelle-like nanoparticle including known amphiphilic species for cancer therapy using a drug such as paclitaxel, as suggested by Zhang et al., and to further include an anti-cancer immunotherapy drug, as suggested by Dalgleish, the anti-canter immunotherapy drug being an IDO pathway inhibitor such as NLG-919, as suggested by Mautino et al., and conjugated to the hydrophobic part of the amphiphilic compound as suggested by Liu et al. and Selleck, and further to select a suitable linker such as an ester or amide for the specific polymer-drug conjugate micelle-like nanoassembly in order to provide the best possible patient outcome.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Declaration under 37 CFR §1.132 of Song Li:
	 Applicants comments in the declaration filed under 37 CFR §1.132 on 02/11/2021 have been fully considered and are not seen as supporting of the claimed subject matter because the claims are generic to numerous species of carrier agent(s). 	Regarding the claim of high loading capacity (item 7) appears to be in view of instant claim 12 which is clearly rendered obvious by Zhang et al. teaching “Compared with an analogue without carrying a Fmoc motif, PEG5000-(Fmoc-OA)2 demonstrated a lower value of critical micelle concentration and three-fold increases of loading capacity for paclitaxel (PTX).” (abstract), and teaches a drug loading capacity (DLC - %) of 15.19 & 11.84 (p. 119, Table 1).

	Regarding Applicants comments in items 9-11, the instantly rejected claims are directed to compositions of matter that include broad claim language directed at a carrier agent comprising a plurality of amphiphilic compounds and a therapeutic agent. Therefore the comments in items 9-11 are not considered commensurate with the instantly rejected claims and cannot be relied upon for supporting the patentability the rejected claims.
Response to Arguments:
	Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
	Applicant’s argument that  “Although NLG-[9]19 is relatively insoluble in water, one skilled in the art could not predict a priori from Liu et al. and the other art cited by the Examiner (including, for example, Selleck) that NLG-19 would form micelles or micelle-like nanostructures upon conjugation with a hydrophilic compound.” And that “the present inventors discovered that conjugation of NLG-
	In response the examiner argues that “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.” (MPEP §2123.02). In the instant case Zhang et al. discloses PEG-Fmoc-oleic acid, and though Zhang et al. does not include NLG-919 (instant claim 15), and the prior art suggests combining immunotherapy with chemotherapy (Dalgleish), suggests NLG-919 as a suitable species of immunotherapy drug (Mautino et al.) and Selleck teaches that NLG919 is slightly soluble or insoluble (page 2). Given that the composition of Zhang et al. is already a micelle-forming amphiphile with a hydrophobic domain conjugated to a hydrophilic domain (Figure 1), it would have been obvious to one of ordinary skill in the art at the time of invention to conjugate NLG919 rather than oleic acid to the PEG hydrophilic domain to form the hydrophobic domain while also providing immunostimulatory capability (MPEP §2144-II, “The strongest rationale for combining references is a recognition, expressly or impliedly in the 
	Additionally, the concept of conjugating a drug to an amphiphilic carrier to form a micelle directed at cancer was known in the prior art, for example, Hu et al. teaches:

    PNG
    media_image1.png
    508
    432
    media_image1.png
    Greyscale

Hu et al. further provides specific strategies for construction of polymer-drug conjugate micelles in items 1-6 (pp. 1085-1086). Thus, given the similarity to the disclosed carrier agent to that of Zhang et al. and the general knowledge in the art pertaining to micelle (or micelle-like) nanoparticle drug delivery one of ordinary 
	Applicants arguments directed at the added claim language regarding the release characteristics of the drug conjugated to the carrier agent (NLG-919) vs. the drug encapsulated into the carrier agent (paclitaxel), the prior art is reasonably clear that one of ordinary skill in the art would have expected the encapsulated drug species to be released faster (i.e. Hu et al. teaching that “burst drug release cannot be avoided for them because of their dynamic instability.” (p. 1080, col. 1, last paragraph)) than the species conjugated to the amphiphilic polymer as simple release is faster than bond breaking which requires, for example, an ester-bond-breaking enzyme. Additionally, the claims are not considered commensurate with the arguments set forth by Applicants in terms of the advantages achieved (pp. 12-14) because none of the claims limit the specific amphiphilic molecule in the carrier agent in a way that would be considered supportive of nonobviousness. Additionally, the examiner cites 	Dounay et al.3 (Challenges and Opportunities in the Discovery of New Therapeutics Targeting the Kynurenine Pathway,” 24-JULY-2015; ACS; Journal of Medicinal Chemistry, Vol. 58, pp. 8762-8782) is cited as teaching IDO1 13 with paclitaxel resulted in 30% decrease in tumor volume within 2 weeks, whereas paclitaxel alone can only slightly reduce tumor growth.” (p. 8764, col. 2, 1st paragraph), and further disclosing NLG919 as a potent IDO1 inhibitor (p. 8766, col. 1, lines 3-7).
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15-18, and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19-25 of U.S. Patent No. 9,855,341 in view of Dalgleish, Mautino et al., Liu et al., Selleck and Hu et al. (as cited above).
With regard to claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 15, 16, 17, 18, and 22, U.S. Patent No. 9855341 teaches a formulation containing a carrier agent formed by conjugating a hydrophobic compound with polyethylene glycol as a hydrophilic compound (claims 1 and 6) to form an amphiphilic compound (see, for example claim 14, where the carrier agent forms a micelle). The carrier agent further comprises an interactive domain comprising at least one interactive moiety (Fmoc) which interacts with a therapeutic agent, where the therapeutic agent is paclitaxel, a chemotherapy agent (claims 9 and 13). U.S. Patent No. 9855341 does not teach the conjugation of a hydrophobic immunotherapy agent with the hydrophilic compound. However, Dalgleish teaches that immunostimulation via immunotherapy can 

With regard to claim 11, given that the carrier agent is substantially identical in structure to that claimed with regard to the components, especially the compound interactive domain, it would necessarily provide the claimed interactions.
With regard to claim 12, given that the carrier agent is substantially identical in structure to that claimed with regard to the components, especially the compound interactive domain, it would necessarily provide the claimed loading capacity.
With regard to claims 23 and 24, given that the carrier agent is intended to carry the paclitaxel, it would have been obvious to one of ordinary skill in the art at the time of invention to include paclitaxel in the formulation.
Response to Arguments:
	Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.

	The examiner has responded to Applicants arguments above, and the argument(s) are not convincing as they apply to the ODP rejection over claims of US 9,855,341, for the reasons set forth above.

Conclusion
	Claims 1-12, 15-18 and 22-24 are pending and have been examined on the merits. Claims 1-12, 15-18 and 22-24 are rejected under 35 U.S.C. 103, and claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,855,341. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619               


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Published online 27 November 2013.
        2 Apr 6-10, 2013 Washington, DC, Published April, 2013.
        3 Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.